Citation Nr: 0734974	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
asthma, including as a residual of nicotine addiction and 
tobacco use in service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO decision, which 
denied an application to reopen a claim for service 
connection for asthma, including as a residual of nicotine 
addiction and tobacco use in service.  Despite any 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

In August 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  In a decision dated February 18, 2004, the Board denied 
the veteran's application to reopen a claim of service 
connection for asthma.

2.  Evidence received since the February 2004 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The February 2004 Board decision is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for asthma is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Because the claim to reopen the issue of service connection 
for asthma is being granted in full, the notification and 
duty to assist provisions of the VCAA are deemed to have been 
fully satisfied with respect to this issue.

In February 2004, the Board denied the veteran's petition to 
reopen a claim of service connection for asthma.  The Board 
indicated new and material evidence had not been presented to 
reopen a claim of service connection for asthma.  In other 
words, the claim was not supported by evidence that 
established that the veteran had a currently diagnosed 
condition that was related to his active duty service.  

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).
Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (West 2002).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  The Board is required 
to give consideration to all of the evidence received since 
the last disallowance of the claim on any basis, in this 
case, since the Board's decision dated in February 2004. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Since the prior final decision in February 2004, additional 
evidence has been added to the record which is both new and 
material.  Specifically, an April 2006 statement from R.T., 
M.D. reflects that the veteran has asthma which dates back to 
his teenage years.  (It is noted that the veteran entered 
military service in 1959, when he was a teenager.)  Dr. R.T. 
indicated he had reviewed some medical records dating back to 
1959, during the veteran's period of active duty, which show 
that he was diagnosed as having wheezing and asthma at that 
time.  It was ultimately concluded that the veteran's lung 
disease "has been life long."

The Board finds that this April 2006 opinion which notes the 
current diagnosis of asthma, the veteran's inservice 
respiratory findings of asthma, and suggests a link between 
the two to be new and material evidence.  Accordingly, the 
claim is therefore reopened.


ORDER

New and material has been received to reopen the claim for 
service connection for asthma; to this limited extent, the 
appeal is granted.


REMAND

A review of the veteran's service medical records reveals his 
inservice respiratory problems.  The post-service medical 
evidence shows a variety of respiratory diagnoses to include 
asthma and chronic obstructive pulmonary disease.  Although 
there is medical evidence on file which addresses nexus, to 
include the April 2006 statement discussed above, the Board 
finds this opinion insufficient upon which to base a 
decision.  In this regard, it is noted that the April 2006 
opinion not only indicated that the veteran had respiratory 
symptoms in 1959 (contemporaneous with his active duty 
service), but also made reference to the veteran's smoking.  
Service connection for disability based on a veteran's 
addiction to nicotine is prohibited for claims filed after 
June 9, 1998.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2006).  

The Board finds that a medical examination is necessary at 
this point to determine the nature and etiology of any 
current asthma.  This examination should not only include an 
interview and evaluation of the veteran but also include an 
analysis of his historical medical records so that the 
examiner may properly address the question of etiology. 



Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
respiratory diseases examination to 
determine the etiology of his 
current respiratory problem, to 
include asthma.  The veteran's 
claims file should be made available 
to the examiner prior to the 
examination, and the examiner is 
requested to review the entire 
claims file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner 
should be performed.  Based on a 
review of the claims file and the 
clinical findings of the 
examination, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not (e.g., a 50 percent or 
greater probability) that any 
current asthma is related to service 
to include inservice findings of 
asthma and wheezing.  A complete 
rationale should be given for all 
opinions and conclusions expressed 
in a typewritten report.

2.	Thereafter, the RO/AMC should 
readjudicate the claim.  In 
particular, the RO should review all 
the evidence that was submitted 
since the February 2007 Supplemental 
Statement of the Case (SSOC).  In 
the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

